DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
2.	This communication is in response to the communication filed 10/15/2019.  Claims 1-21 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-21 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-21 are to a statutory category. For example, independent claim 1, and similarly independent claim 12, are directed, in part, to a method, medium and memory (i.e., statutory categories including a process, machine, manufacture or composition of matter) for improving psychotic disorder-related state determination for an individual, the method comprising:

at a computing system, receiving, from a mobile communication device associated with the individual, a log of use dataset associated with communication behavior of the individual during a time period;
selecting a patient subgroup for the individual;
at the computing system, generating a predictive model based upon a passive dataset derived from the log of use dataset;
based on at least one of the passive dataset and an output of the predictive model, generating an analysis of a psychotic episode-risk state of the individual associated with at least a portion of the time period; and
upon detection that a parameter of the psychotic episode-risk state satisfies at least one threshold condition, automatically initiating provision of a therapeutic intervention for the individual.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-21 recite an abstract idea.  More specifically, independent claims 1 and 12 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claim 1, and similarly independent claim 12, recites “generating a predictive model based upon a passive dataset derived from the log of use dataset,” “generating an analysis of a psychotic episode-risk state of the individual associated with at least a portion of the time period,” and “upon detection that a parameter of the psychotic episode-risk state satisfies at least one threshold condition, automatically initiating provision of a therapeutic intervention for the individual” which can be mental processes because these limitations can be reasonably and practically performed in the human mind 
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment 
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite computing device, a mobile communication device, a motion sensor, a GPS sensor, etc. which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computing system or communication device does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Almosni et al. (US 2013/0297536), in view of Hains et al. (US 2010/0082367), and in view of Grichnik (US 2007/0094048).

CLAIM 1
Almosni teaches a method for improving psychotic disorder-related state determination for an individual (Almosni: abstract), the method comprising:
at a computing system, receiving, from a mobile communication device associated with the individual, a log of use dataset associated with communication behavior of the individual during a time period (Almosni: abstract; ¶¶ [0002]-[0015], [0016] “mental health digital behavior monitoring support system is disclosed including Software Agent(s) to monitor and collect data concerning digital behaviors, such as, but not limited to, phone activity, web activity, personally generated network traffic and location patterns (location services). Behaviors are monitored by a software agent installed on a Smartphone, mobile phone, PC, tablet, or a software agent installed on a remote server configured to monitor Software as a Service (SaaS) solutions--such as web based e-mail accounts (e.g. Hotmail, Gmail), social network activity (e.g. Facebook, LinkedIn), other kinds of web activity--such as blogging and recreational activity--such recreational activity may include any form of web browsing audio/video consumption such as YouTube, Netflix, Pandora, iTunes and similar new applications as they appear, including any kind of measurable content. Measurable content includes all forms of audio, visual, text and data”, [0017]-[0019]; FIGS. 1-5);
at the computing system, generating a predictive [algorithm] based upon a passive dataset derived from the log of use dataset (Almosni: abstract; ¶¶ [0031] “algorithms and system management services reside in the same place) such as machine learning, pattern recognition, 
based on at least one of the passive dataset and an output of the predictive [algorithm], generating an analysis of a psychotic episode-risk state of the individual associated with at least a portion of the time period (Almosni: abstract; ¶¶ [0015] “enable future predictions regarding the patient's condition and risk probability of developing various mental episodic conditions”, [0031] “patient's condition and risk probability of developing any mental condition”; FIGS. 1-5; It is submitted that an “algorithm” may be interpreted as a “model” under a broad and reasonable interpretation.); and
upon detection that a parameter of the psychotic episode-risk state satisfies at least one threshold condition, automatically initiating provision of a therapeutic intervention for the individual (Almosni: abstract; ¶¶ [0031] “system will allow access to patient status reports for his physician/therapist 271 and send alerts 262 to a physician/therapist Smartphone 264 or PC 265, for example, regarding the patient's condition and risk probability of developing any mental condition, especially a risky one”, [0084] “System Management Services 260 identifies an event in which the patient's mental status has probably changed; it will initiate various warnings, one of which will be to a psychiatric service center 263. There, a mental health professional will be able to decide, according to the clinical data available to him, how to proceed and what is the level of urgency”; FIGS. 1-5; It is submitted that alerting a physician/therapist may be interpreted as automatically initiating provision of a therapeutic intervention for the individual under a broad and reasonable interpretation.).

Almosni does not appear to explicitly teach the following:
selecting a patient subgroup for the individual; and
predictive model.

Hains, however, teaches the following:
selecting a patient subgroup for the individual (Hains: abstract; ¶¶ [0010]-[0012], [0039]-[0044]; FIGS. 1-16).

It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention, to include the system and method for providing a health management program by selecting a patient subgroup for the individual, as taught by Hains, with the mental health digital behavior monitoring support system and method, as taught by Almosni, with the motivation of improving adherence to a health management program (Haines: ¶¶ [0003]-[0009], [0029]).

Almosni and Hains do not appear to explicitly teach the following:
predictive model.

Grichnik does not appear to explicitly teach the following:
predictive model (Grichnik: abstract; ¶¶ [0006]-[0008]; FIGS. 1-8).

It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention, to include the medical risk stratifying method and system using a predictive model, as taught by Grichnik, with the system and method for providing a health management program by selecting a patient subgroup for the individual, as taught by Hains, with the mental health digital behavior monitoring support system and method, as taught by Almosni, with the motivation of optimizing risk models (Grichnik: ¶¶ [0002]-[0005]).

CLAIM 8
Almosni teaches the method of Claim 1, wherein generating the psychotic disorder-related state comprises generating a first comparison between a first threshold condition across a first portion of the time period and at least one passive data element of the passive dataset (Almosni: abstract; ¶¶ [0031] “algorithms and system management services reside in the same place) such as machine learning, pattern 

CLAIM 9
Almosni teaches the method of Claim 8, wherein generating the psychotic disorder-related state further comprises generating a second comparison between a second threshold condition across a second portion of the time period and the output of the predictive model (Almosni: abstract; ¶¶ [0031] “algorithms and system management services reside in the same place) such as machine learning, pattern recognition, artificial neural networks and predictive analysis, in order to track irregularities and generate deterioration predictions 242”, [0077]-[0080], [0088]-[0089]; FIGS. 1-5).

CLAIM 10
Almosni teaches the method of Claim 1, wherein generating the analysis of the psychotic episode-risk state further comprises assessing a criticality of the psychotic episode-risk state (Almosni: abstract “determine that a threshold is exceeded; ¶¶ [0015], [0031]-[0032] “risk probability”, [0086]; FIGS. 1-5).

CLAIM 11
Almosni teaches the method of Claim 1, wherein, automatically initiating provision of a therapeutic intervention comprises facilitating a digital communication between the individual and a care provider (Almosni: abstract; ¶¶ [0031] “system will allow access to patient status reports for his physician/therapist 271 and send alerts 262 to a physician/therapist Smartphone 264 or PC 265, for example, regarding the patient's condition and risk probability of developing any mental condition, especially a risky one”, [0084] “System Management Services 260 identifies an event in which the patient's mental status has probably changed; it will initiate various warnings, one of which will be to a psychiatric 


4.2.	Claims 2-7 and 12-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Almosni, in view of Hains, and in view of Grichnik, and further in view of Goldberg et al. (US 2011/0245633).

CLAIM 2
Almosni, Hains and Grichnik do not appear to explicitly teach the method of Claim 1, further comprising, at the computing system, receiving a motion supplementary dataset.
Goldberg, however, teaches at the computing system, receiving a motion supplementary dataset (Goldberg: abstract; ¶¶ [0065]-[0067] “motion sensor”, [0068] “global positioning system to provide information regarding the location of an individual”; FIGS. 1-7).
It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention, to include the devices and methods for treating psychological disorders using motion sensors and GPS, as taught by Goldberg, with the medical risk stratifying method and system using a predictive model, as taught by Grichnik, with the system and method for providing a health management program by selecting a patient subgroup for the individual, as taught by Hains, with the mental health digital behavior monitoring support system and method, as taught by Almosni, with the motivation of facilitating detection, diagnosis, monitoring and treatment of psychological conditions (Goldberg: ¶¶ [0002]-[0005]).

CLAIM 3
Almosni, Hains and Grichnik do not appear to explicitly teach the method of Claim 2, wherein the motion supplementary dataset corresponds to a motion sensor of the mobile communication device, wherein the motion supplementary dataset characterizes a physical orientation of the mobile communication device, and wherein the motion supplementary dataset is associated with a physical activity behavior of the individual during the time period.
Goldberg, however, teaches wherein the motion supplementary dataset corresponds to a motion sensor of the mobile communication device, wherein the motion supplementary dataset characterizes a physical orientation of the mobile communication device, and wherein the motion supplementary dataset is associated with a physical activity behavior of the individual during the time period (Goldberg: abstract; ¶¶ [0009]-[0022], [0032]; FIGS. 1-7).
The motivation to include the teachings of Goldberg with the teachings of Almosni, Hains and Grichnik is the same as that of claim 2 above and is incorporated herein.

CLAIM 4
Almosni, Hains and Grichnik do not appear to explicitly teach the method of Claim 2, further comprising, collecting global positioning system (GPS) data associated with a GPS sensor of the mobile communication device.
Goldberg, however, teaches collecting global positioning system (GPS) data associated with a GPS sensor of the mobile communication device (Goldberg: abstract; ¶¶ [0032], [0068]; FIGS. 1-7).
The motivation to include the teachings of Goldberg with the teachings of Almosni, Hains and Grichnik is the same as that of claim 2 above and is incorporated herein.

CLAIM 5
Almosni, Hains and Grichnik do not appear to explicitly teach the method of Claim 3, wherein the GPS data describes a physical location of the mobile communication device, and wherein the GPS data is associated with a location behavior of the individual during the time period.
Goldberg, however, teaches wherein the GPS data describes a physical location of the mobile communication device, and wherein the GPS data is associated with a location behavior of the individual during the time period (Goldberg: abstract; ¶¶ [0032], [0068]; FIGS. 1-7).
The motivation to include the teachings of Goldberg with the teachings of Almosni, Hains and Grichnik is the same as that of claim 2 above and is incorporated herein.

CLAIM 6
Almosni, Hains and Grichnik do not appear to explicitly teach the method of Claim 4, wherein the passive dataset is further derived from the GPS data and the motion supplementary dataset.
Goldberg, however, teaches wherein the passive dataset is further derived from the GPS data and the motion supplementary dataset (Goldberg: abstract; ¶¶ [0032], [0068]; FIGS. 1-7).
The motivation to include the teachings of Goldberg with the teachings of Almosni, Hains and Grichnik is the same as that of claim 2 above and is incorporated herein.

CLAIM 7
Almosni, Hains and Grichnik do not appear to explicitly teach the method of Claim 4, wherein selecting the patient subgroup comprises selecting the patient subgroup from a first patient subgroup and a second patient subgroup based on at least one of the motion supplementary dataset and the GPS data.
Goldberg, however, teaches wherein selecting the patient subgroup comprises selecting the patient subgroup from a first patient subgroup and a second patient subgroup based on at least one of the motion supplementary dataset and the GPS data (Goldberg: abstract; ¶¶ [0007], [0097]; FIGS. 1-7).
The motivation to include the teachings of Goldberg with the teachings of Almosni, Hains and Grichnik is the same as that of claim 2 above and is incorporated herein.

CLAIM 12
Claim 12 repeats substantially the same limitations as those in claims 1-4. As such, claim 12 is rejected for substantially the same reasons given for claims 1-4 and are incorporated herein.

CLAIM 13
Claim 13 repeats substantially the same limitations as those in claims 3-5. As such, claim 13 is rejected for substantially the same reasons given for claims 3-5 and are incorporated herein.

CLAIM 14
Claim 13 repeats substantially the same limitations as those in claims 3-5. As such, claim 13 is rejected for substantially the same reasons given for claims 3-5 and are incorporated herein.

CLAIM 15
Claim 15 repeats substantially the same limitations as those in claims 1, 7. As such, claim 15 is rejected for substantially the same reasons given for claims 1, 7 and are incorporated herein.

CLAIM 16
Almosni teaches the method of claim 12, further comprising: at the computing system, receiving a survey dataset, comprising responses to at least one of a set of psychosis-assessment surveys, associated with a set of time points of the time period (Almosni: abstract; [0002]-[0019], [0087]; FIGS. 1 -5).

CLAIM 17
Almosni teaches the method of Claim 16, wherein the set of parameters of the psychosis-risk state comprises parameters based on at least one of a mobility-related parameter from the supplementary data and a set of survey responses from the survey dataset (Almosni: abstract; [0002]-[0019], [0087]; FIGS. 1 -5).

CLAIM 18
Almosni teaches the method of Claim 12, wherein automatically initiating provision of a therapeutic intervention comprises generating a therapy regimen configured to improve a psychotic disorder-related state of the individual (Almosni: abstract; [0002]-[0019], [0031], [0084]; FIGS. 1 -5).

CLAIM 19
Almosni does not appear to explicitly teach the method of Claim 18, further comprising, generating a treatment efficacy model based on the patient subgroup, wherein the treatment efficacy model is operable to determine a treatment efficacy for the therapy regimen.
Hains, however, teaches generating a treatment efficacy model based on the patient subgroup, wherein the treatment efficacy model is operable to determine a treatment efficacy for the therapy regimen (Hains: abstract; [0034] “progress and statistics associated with treatment thereof can be implemented, tracked and refined”; FIGS. 1-16).
The motivation to include the teachings of Hains with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 20
Almosni teaches the method of Claim 19, further comprising: collecting mobile application usage data for the individual during a time period associated with administration of the therapy regimen; and characterizing the treatment regimen for the individual based on the mobile application usage data, the supplementary dataset, and the treatment efficacy model (Almosni: abstract; [0002]-[0019]; FIGS. 1 -5).

CLAIM 21
Almosni teaches the method of Claim 12, wherein generating the predictive model of the psychotic episode-risk state of the individual comprises generating an anticipated psychosis-related state of the user at a future time point outside of the time period, and wherein the method further comprises automatically initiating provision of an anticipatory therapeutic intervention for the individual to prevent the anticipated psychosis-related state of the individual (Almosni: abstract; [0002]-[0019]; FIGS. 1 -5).


Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Salgado et al. (US 2007/0226012) – METHODS OF MEASURING SYMPTOMS OF CHRONIC RHINOSINUSITIS – determines treatment efficacy; uses survey questions
Dhumne et al. (US 2011/0118555) – SYSTEM AND METHODS FOR SCREENING, TREATING, AND MONITORING PSYCHOLOGICAL CONDITIONS

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686